DETAILED ACTION
Claims 1, 3-7 ,9- 18 are currently pending. 
Claims 2 and 8 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner notes that no certified copy of the foreign priority application JP2017-008287 has been received in this National Stage application. See MPEP 1893.03(c)(II). 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marc Weinstein (Reg. 43250) on June 24, 2021. 
Please amend claims 1, 11-12 and 18 as follows: 
1. (Currently Amended) An information processing apparatus comprising circuitry configured to:
acquire a captured image and information reading an altitude at which the captured image is captured; 

determine a size of the target object on basis of a combination of the detected feature and the altitude information; 
determine a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
detect the target object is the predetermined object based on the predetermined parameter. 

11. (Currently Amended) An information processing method executed by a computer, the method comprising:  
acquiring a captured image and information reading an altitude at which the captured image is captured; 
detecting a feature of a target object in the captured image; 
determining a size of the target object on basis of a combination of the detected feature and the altitude information; 
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
detecting the target object is the predetermined object based on the predetermined parameter. 
 
12. (Currently Amended) A non-transitory readable medium, having instructions stored therein that when executed by a processor perform a method comprising:
acquiring a captured image and information reading an altitude at which the captured image is captured; 
detecting a feature of a target object in the captured image; 
determining a size of the target object on basis of a combination of the detected feature and the altitude information; 
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
detecting the target object is the predetermined object based on the predetermined parameter. 
18. (Currently Amended) The information processing apparatus according to claim 1, wherein the circuitry is further configured to determine the size of the target object on a basis of a focal length at which the image was captured. 

Allowable Subject Matter
Claims 1, 3-7, 9- 18 are allowed.
Regarding independent claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
a combination of the detected feature and the altitude information; 
determine a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
Sperindeo, as applied in the previous Office Actions, determines an object is a recognized marker based on a determined size of the object compared to a stored size of the object. Sperindeo alternatively teaches using the altitude sensor to determine if the UAV is at the correct altitude. Sperindeo fails to teach using a combination of the detected features and the altitude information to determine the size of a ground object. Therefore, the claim is allowable. 
Claims 3-7, 9-10, and 13-18 depend from claim 1 and are therefore also allowed. 

Regarding independent claim 11, the closest known prior art, nor any reasonable combination thereof, teaches: 
determining a size of the target object on basis of a combination of the detected feature and the altitude information; 
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
Sperindeo, as applied in the previous Office Actions, determines an object is a recognized marker based on a determined size of the object compared to a stored size of the object. Sperindeo alternatively teaches using the altitude sensor to determine if the UAV is at the correct 



Regarding independent claim 12, the closest known prior art, nor any reasonable combination thereof, teaches: 
determining a size of the target object on basis of a combination of the detected feature and the altitude information; 
determining a parameter used for an assessment of whether or not the target object is a predetermined object based on the altitude information and the determined size of the target object; and 
Sperindeo, as applied in the previous Office Actions, determines an object is a recognized marker based on a determined size of the object compared to a stored size of the object. Sperindeo alternatively teaches using the altitude sensor to determine if the UAV is at the correct attitude. Sperindeo fails to teach using a combination of the detected features and the altitude information to determine the size of a ground object. Therefore, the claim is allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666